Citation Nr: 9924968	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The appellant's son


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel






INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Manila, Philippines, VA Regional Office (RO), which denied 
basic eligibility for VA benefits.  


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1998, the appellant's spouse filed an initial 
claim for VA benefits for "old age pension."  

With this application, the appellant's spouse submitted a 
certification from the Republic of the Philippines, 
Department of National Defense, General Headquarters, Armed 
Forces of the Philippines, which reported that the 
appellant's spouse had service with the United States Army 
Forces in the Far East (USAFFE) beginning in November 1941.  
The report further certified that the appellant's spouse had 
service with the Philippine Commonwealth Army from July 1938 
to December 1938 and from November 1941 to September 1970.  

In June 1998, the United States Army Reserve Personnel Center 
(ARPERCEN) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The appellant's spouse died on June [redacted], 1998.  His death 
certificate reported the immediate cause of death as cardio-
pulmonary arrest with an antecedent cause of pneumonia.  The 
appellant was married from October 1939, until her spouse's 
death in June 1998.  

At a hearing before an RO hearing officer in January 1999, 
the appellant's son testified that the appellant's spouse 
served with the Philippine Army until his retirement.  
Transcript, p. 1.  


Criteria

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  

The term "veteran of any war" means any veteran who served 
in the active military, naval or air service during a period 
of war.  38 C.F.R. § 3.1(e) (1998).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a) and (d) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; 


(2) The document contains needed information as to length, 
time and character of service; and, 

(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The Board is bound by the finding of the service department, 
and thus finds that the appellant's spouse did not have 
recognized service so as to confer eligibility for VA 
benefits.  

Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.  



		
	RONALD. R. BOSCH
	Acting Member, Board of Veterans' Appeals



 

